Citation Nr: 0329084	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for gingivitis.  

4.  Entitlement to an increased disability rating for 
post-operative residuals of the left ankle, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for 
recurrent callosity formation of the feet, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On July 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination in order to determine the 
nature and etiology of any currently 
diagnosed hypertension. The claims file 
should be reviewed in conjunction with 
the examination.  Specifically, the 
examiner should express an opinion as to 
whether the veteran currently suffers 
from hypertension, and, to the extent 
possible, the date of onset, to include 
whether it is as least as likely as not 
that the veteran's hypertension was 
incurred in, or aggravated by, her 
military service.  In rendering such 
opinion, the examiner should also 
consider the veteran's medical history 
upon entering the service, in which she 
stated that she had a history of high 
blood pressure.  Furthermore, if the 
examiner determines that the veteran 
suffered from hypertension prior to 
service, an opinion should be expressed, 
to the extent possible, as to whether the 
veteran's service resulted in an increase 
of the hypertension beyond the natural 
progression of the disease.

2.  The veteran should also be scheduled 
for a psychiatric examination to 
determine the nature and etiology of any 
currently diagnosed psychiatric 
disability.  Specifically, the examiner 
should express an opinion as to whether 
it is as least as likely as not that any 
currently diagnosed psychiatric 
disability, to include anxiety disorder 
and agoraphobia, is the result of the 
veteran's military service.  If the 
examiner believes that the veteran's 
psychiatric disability is not the result 
of her military service, the examiner 
should state such an opinion, to include 
such other factors the examiner believes 
resulted in such a diagnosis.  
Furthermore, the examiner should also 
state whether any currently diagnosed 
psychiatric disability was the result of, 
or proximately due to, any of the 
veteran's service-connected disabilities, 
to also include the claimed disabilities 
of hypertension and gingivitis.  

3.  Additionally, the veteran should be 
scheduled for a dental examination to 
determine whether the veteran currently 
suffers from a chronic periodontal 
disease.  The veteran's claims file 
should be reviewed in conjunction with 
the examination.  Specifically, if the 
veteran suffers from a current 
periodontal disease, the examiner should 
consider, to the extent possible, each 
tooth and periodontal tissue separately 
to determine whether it is as least as 
likely as not that any currently 
diagnosed periodontal disease is related 
to the veteran's history of gingivitis 
noted in service.

4.  Likewise, the veteran should be 
scheduled for an orthopedic examination 
in order to determine the extent and 
severity of the veteran's service-
connected left ankle disability and 
callosity formations on both feet. The 
claims file should be reviewed in 
conjunction with the examination.  In 
this regard, the medical evidence 
indicates symptoms and complaints related 
to the veteran's "ankles and feet" 
collectively.  The examiner should first 
determine, to the extent feasible, what 
symptoms and problems are associated with 
each disability (i.e. what are the 
difficulties the veteran experiences in 
regard to her left ankle disability 
separately from the callosity 
formations), to also include what 
disability the ankle braces and orthotics 
were prescribed.  Furthermore, in regard 
to the veteran's ankle braces and 
orthotics, an opinion should be expressed 
as to the effectiveness and to what 
degree the veteran experiences relief of 
symptoms.

Specifically, regarding the veteran's 
left ankle disability, the examiner 
should conduct all indicated special 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present in the left ankle.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional loss 
of range of motion due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner finds 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
ankle is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner finds that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  

As to the veteran's service-connected 
callosity formations, the examiner should 
determine the extent and severity of such 
disability, to include, but not limited 
to, whether the veteran suffers from 
marked pronation, inward displacement, or 
extreme tenderness.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



